UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ( X )QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 28, 2010 OR ()TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from …………… to …………… Commission file number 000-03922 PATRICK INDUSTRIES, INC. (Exact name of registrant as specified in its charter) INDIANA 35-1057796 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) , P.O. Box 638, ELKHART, IN (Address of principal executive offices) (ZIP Code) (574)294-7511 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and ”smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No [ X ] As of April 30, 2010, there were 9,182,189 shares of the registrant’s common stock outstanding. PATRICK INDUSTRIES, INC. TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page No. ITEM 1.FINANCIAL STATEMENTS Condensed Consolidated Statements of Financial Position March 28, 2010 (Unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations (Unaudited) First Quarter Ended March 28, 2010 and March 29, 2009 4 Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 28, 2010 and March 29, 2009 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4.CONTROLS AND PROCEDURES 22 PART II:OTHER INFORMATION ITEM 1A.RISK FACTORS 22 ITEM 6.EXHIBITS 22 SIGNATURES
